Exhibit 10.1

EMPLOYMENT AGREEMENT

(Farmer Bros. Co. / Wahba)

 

 

This Employment Agreement (“Agreement”) is made and entered into as of February
25, 2010 between FARMER BROS. CO., a Delaware corporation (the “Company”), and
JEFFREY A. WAHBA (“Wahba”) who agree as follows:

1. Employment: The Company hereby employs Wahba, and Wahba accepts employment
from the Company, on the terms and conditions herein stated.

2. Term of Employment: The term of Wahba’s employment under this Agreement will
commence on June 1, 2010 or on such other date as Wahba and the Company’s Chief
Executive Officer (“CEO”) may mutually agree (the “Commencement Date”) and shall
end when terminated under Section 7 below.

3. Duties: Wahba shall serve as Treasurer and Chief Financial Officer of the
Company, reporting to the CEO. As such his general responsibilities shall
include oversight responsibility for all financial (including treasury
functions), accounting, and compliance functions of the Company. Compliance
responsibilities include oversight responsibility for compliance with the
Company’s obligations under tax, securities and other applicable laws. Wahba
shall also serve as the Company’s Chief Compliance Officer under the Company’s
Code of Conduct and Ethics. In addition to his general responsibilities, Wahba
shall also perform such other duties as are consistent with his position and as
are directed by the Company’s CEO or Board of Directors (“Board”). Wahba shall
devote to the Company’s business substantially all of his working time. The
foregoing notwithstanding, Wahba may continue to serve as a director of The
Henry Wine Group and Lightworks Optics, Inc., so long as they are not
publicly-held companies, and so long as such service does not, in the reasonable
judgment of the Board, adversely affect the Company. Service as a director of
other for-profit organizations shall require approval of the Board.

4. Base Salary: Wahba shall receive an annual base salary of $305,000 payable in
accordance with the Company’s normal payroll practice. The annual base salary
amount shall be reviewed annually by the Company and can be adjusted upward or
downward by the Company from time to time but shall not be reduced below
$305,000 per annum.

5. Bonuses: Wahba shall be entitled to participate in the Company’s 2005
Incentive Compensation Plan or any successor plan (“Plan”) each year, commencing
with the Company’s 2011 fiscal year so long as the Plan remains in effect and
one or more of the Company’s other executive officers who are full-time Company
employees (“Senior Executives”) also participate. Under the terms of the Plan,
the Compensation Committee will, in its discretion, determine the Performance
Criteria and all other variables by which Wahba’s bonus for such year will be
measured. The Target Award, as defined in the Plan, shall be an amount equal to
fifty-five percent (55%) (the “Applicable Percentage”) of Wahba’s base annual
salary. Except as provided otherwise in this Section 5, Wahba’s participation in
the Plan is subject to all Plan terms and conditions. Under the terms of the
Plan, no bonus is earned until awarded by the Compensation Committee after
completion of the fiscal year, and the Compensation Committee may, in its
discretion, reduce, entirely eliminate or increase the bonus indicated by the
Performance Criteria and other Plan factors. Wahba acknowledges receipt of a
copy of the Plan.

 

1



--------------------------------------------------------------------------------

6. Benefits:

A. The Company will provide to Wahba all benefits and perquisites provided by
the Company from time to time to its Senior Executives, subject to the
eligibility requirements and the terms and conditions of the benefit plans and
perquisite policies. For the avoidance of doubt, Wahba’s benefit package
includes twenty (20) days paid vacation per contract year (i.e., the year ending
on each anniversary of the Commencement Date). Other included benefits and
perquisites presently consist of group health insurance (PPO or HMO),
participation in the Company’s 2007 Omnibus Plan as provided below, life
insurance, key person life insurance, business travel insurance, qualified
retirement plan, 401(k) plan, employee stock ownership plan, cell phone, company
credit card, and expense reimbursement, and may include use of an automobile or
an automobile allowance in accordance with Company policy for Senior Executives
which is presently being revised. Not all of the foregoing benefits are 100%
Company paid.

B. Wahba shall be entitled to participate in the Company’s 2007 Omnibus Plan as
administered by the Company’s Compensation Committee. On the Commencement Date,
or on the first business day following the end of any blackout period which
covers the Commencement Date, Wahba shall be granted 22,000 stock options and
3,000 shares of restricted stock. The strike price of the options will be the
closing price of the Company’s stock on such date. The terms and conditions of
the options and restricted stock shall be the same as those applicable to the
grants made to the Company’s Senior Executives in fiscal 2010. Wahba shall be
entitled to such future grants under the 2007 Omnibus Plan as are awarded to him
by the Compensation Committee from time to time in its discretion.

C. The Company reserves the right to alter or discontinue any or all such
benefits and perquisites, provided they are so altered or discontinued as to all
Senior Executives.

7. Termination:

A. Wahba’s employment is terminable by the Company for good and sufficient cause
(“Cause”) which shall consist only of: (i) a repeated refusal to follow
reasonable directions from the CEO or Board after a warning; (ii) a material
breach of any of Wahba’s fiduciary duties to the Company (a breach involving
dishonesty or personal gain shall be deemed material regardless of the amount
involved); (iii) conviction of a felony; (iv) commission of a willful violation
of any law, rule or regulation involving moral turpitude; (v) commission of a
willful or grossly negligent act, omission or course of conduct which has a
material adverse effect on the Company; or (vi) commission of a material breach
by Wahba of this Agreement which breach, if curable, is not cured within a
reasonable time after written notice from the CEO or Board describing the nature
of the breach in reasonable detail.

B. Wahba’s employment shall terminate upon Wahba’s resignation, with or without
“Good Reason,” as defined below, death or permanent mental or physical
incapacity. “Permanent Incapacity” shall be deemed to have occurred if Wahba has
been unable to perform substantially all of his employment duties under
Section 3 on a substantially full time basis by reason of a mental or physical
condition for a period of ninety (90) consecutive days or for more than one
hundred eighty days (180) in any period of three hundred sixty-five
(365) consecutive days.

 

2



--------------------------------------------------------------------------------

“Good Reason” shall consist only of (i) the Company’s material breach of this
Agreement, (ii) a material reduction in Wahba’s responsibilities, duties or
authority, or (iii) a material relocation of Wahba’s principal place of
employment more than fifty (50) miles from its present location; provided,
however, that any such condition shall not constitute “Good Reason” unless both
(x) Wahba provides written notice to the Company describing the condition
claimed to constitute Good Reason in reasonable detail within ninety (90) days
of the initial existence of such condition, and (y) the Company fails to remedy
such condition within thirty (30) days of receiving such written notice thereof;
and provided, further, that in all events the termination of Wahba’s employment
with the Company shall not be treated as a termination for “Good Reason” unless
such termination occurs not more than one (1) year following the initial
existence of the condition claimed to constitute “Good Reason.”

C. Wahba’s employment shall terminate at the election of the Company at any time
without Cause.

8. Payments upon Termination: The following amounts are payable upon termination
of Wahba’s employment, as applicable:

A. In the event of a termination for any reason, base salary at the then
existing rate, shall be prorated and paid through the effective termination
date, along with accrued and untaken vacation (subject to the Company’s vacation
policy). If termination is due to Wahba’s death or Permanent Incapacity, the
Company shall also pay to Wahba upon termination an additional lump sum
severance amount equal to the Target Award under the Company’s 2005 Incentive
Compensation Plan which is applicable to Wahba for the fiscal year in which
termination is effective or, if termination takes place before a Target Award
for the then current fiscal year has been assigned to Wahba, the Applicable
Percentage of Wahba’s then annual base salary, in either case prorated for the
partial fiscal year ending on the effective termination date.

B. If termination occurs at the election of the Company without Cause or by
Wahba’s resignation with Good Reason: Wahba will receive as severance (i) an
amount equal to his base salary at the rate in effect on the date of termination
for a period of one (1) year, (ii) partially Company-paid COBRA coverage under
the Company’s health care plan for himself and his spouse for one (1) year after
the effective termination date (the Company will pay the same percentage of the
coverage cost that it would have paid had Wahba’s employment not terminated) and
(iii) an amount equal to one hundred percent (100%) of Wahba’s Target Award for
the fiscal year in which the date of termination occurs (or, if no Target Award
has been assigned to Wahba as of the date of termination, the average bonus paid
by the Company to Wahba for the last three (3) completed fiscal years or for the
number of completed fiscal years that Wahba has been in the employ of the
Company if fewer than three, prior to the termination date), such amount to be
prorated for the partial fiscal year in which the termination date occurs. Wahba
is not obligated to seek other employment as a condition to receipt of the
payments called for by this Section 8B, and Wahba’s earnings, income or profits
from other employment or business activities after termination of his employment
shall not reduce the Company’s payment obligations under this Section 8B.
Subject to Section 8C and Section 12J(ii), the amount referred to in clause
(i) above shall be paid in installments in accordance with the Company’s
standard payroll practices commencing in the month following the month in which
Wahba’s Separation from Service occurs, and the amount referred to in clause
(iii) above shall be paid in a lump sum within thirty (30) days after the end of
the Company’s fiscal year in which Wahba’s Separation from Service occurs. As
used herein, a “Separation from Service” occurs when Wahba dies, retires, or
otherwise has a termination of employment with the Company that constitutes a
“separation from service” within the meaning of Treasury Regulation
Section 1.409A-1(h)(1), without regard to the optional alternative definitions
available thereunder. Salary continuation payments shall commence, and the
additional severance amount shall be paid, only when the release required by
Section 8C below has become effective.

 

3



--------------------------------------------------------------------------------

C. As a condition to receiving the applicable payments under Section 8B above,
Wahba must execute and deliver to the Company within twenty-one (21) days
following the termination of his employment (or such longer period as may be
required under applicable law) a general release of claims against the Company
other than claims to the payments called for by this Agreement, such release to
be in form and content substantially as attached hereto as Exhibit A, and said
release shall have become effective under applicable laws, including the Age
Discrimination in Employment Act of 1967, as amended.

D. All benefits other than the entitlement to payments under Section 8B shall
terminate automatically upon termination of Wahba’s employment except to the
extent otherwise provided in the Company benefit plans or by law.

E. Except as provided in this Section 8 or by applicable Company benefit plans
or laws, Wahba shall not be entitled to any payments of any kind in connection
with the termination of his employment by the Company.

9. Employee Handbook and Company Policies: So long as he is employed by the
Company, Wahba shall comply with, and shall be entitled to rights as set forth
in the Company’s Employee Handbook which may be revised from time to time and
other Company policies as in effect and communicated to Wahba from time to time.
In the event that there is a conflict or contradiction between the contents of
the Employee Handbook or other such Company policies and the provisions of this
Agreement, then the provisions of this Agreement will prevail.

10. Confidential Information, Intellectual Property:

A. Wahba acknowledges that during the course of his employment with the Company,
he will be given or will have access to non-public and confidential business
information of the Company which will include information concerning pending or
potential transactions, financial information concerning the Company,
information concerning the Company’s product formulas and processes, information
concerning the Company’s business plans and strategies, information concerning
Company personnel and vendors, and other non-public proprietary information of
the Company (all collectively called “Confidential Information”). All of the
Confidential Information constitutes “trade secrets” under the Uniform Trade
Secrets Act. Wahba covenants and agrees that during and after the term of his
employment by the Company he will not disclose such information or any part
thereof to anyone outside the Company or use such information for any purpose
other than the furtherance of the Company’s interests without the prior written
consent of the CEO or Board.

B. Wahba further covenants that for a period of two (2) years after his
employment by the Company terminates, he will not, directly or indirectly,
overtly or tacitly, induce, attempt to induce, solicit or encourage (i) any
customer or prospective customer of the Company to cease doing business with, or
not to do business with, the Company or (ii) any employee of the Company to
leave the Company.

C. The Company and Wahba agree that the covenants set forth in this Section 10
are reasonably necessary for the protection of the Company’s Confidential
Information and that a breach of the foregoing covenants will cause the Company
irreparable damage not compensable by monetary damages, and that in the event of
such breach or threatened breach, at the

 

4



--------------------------------------------------------------------------------

Company’s election, an action may be brought in a court of competent
jurisdiction seeking a temporary restraining order and a preliminary injunction
against such breach or threatened breach notwithstanding the arbitration and
reference provisions of Section 12F below. Upon the court’s decision on the
application for a preliminary injunction, the court action shall be stayed and
the remainder of the dispute submitted to arbitration or reference under
Section 12F. The prevailing party in such legal action shall be entitled to
recover its costs of suit including reasonable attorneys’ fees.

D. The Company shall own all rights in and to the results, proceeds and products
of Wahba’s services hereunder, including without limitation, all ideas and
intellectual property created or developed by Wahba and which is related to
Wahba’s employment.

11. Integration with Change in Control Severance Agreement: If Wahba becomes
eligible for benefits under Section 3 of the Change in Control Severance
Agreement executed concurrently herewith, the benefits provided by Section 4 of
that Agreement shall be in lieu of, and not in addition to, the benefits
provided by Section 8B of this Agreement.

12. Miscellaneous:

A. This Agreement and the Change in Control Severance Agreement and
Indemnification Agreement entered into concurrently herewith contain the entire
agreement of the parties on the subject of Wahba’s employment by the Company,
all prior and contemporaneous agreements, promises or understandings being
merged herein. This Agreement can be modified only by a writing signed by both
parties hereto.

B. Wahba cannot assign this Agreement or delegate his duties hereunder. Subject
to the preceding sentence, this Agreement shall bind and inure to the benefit of
the parties hereto, their heirs, personal representatives, successors and
assigns.

C. No waiver of any provision or consent to any exception to the terms of this
Agreement shall be effective unless in writing and signed by the party to be
bound and then only to the specific purpose, extent and instance so provided.
This Agreement may be executed in counterparts (and by facsimile signature),
each of which shall be deemed an original but all of which together shall
constitute one and the same agreement.

D. Each party shall execute and deliver such further instruments and take such
other action as may be necessary or appropriate to consummate the transactions
herein contemplated and to carry out the intent of the parties hereto.

E. This Agreement shall be construed in a fair and reasonable manner and not
pursuant to any principle requiring that ambiguities be strictly construed
against the party who caused same to exist.

F.(i) All disputes arising under or in connection with this Agreement, shall be
submitted to a mutually agreeable arbitrator, or if the parties are unable to
agree on an arbitrator within fifteen (15) days after a written demand for
arbitration is made by either party, to JAMS/Endispute (“JAMS”) or successor
organization, for binding arbitration in Los Angeles County by a single
arbitrator who shall be a former California Superior Court judge. Except as may
be otherwise provided herein, the arbitration shall be conducted under the
California Arbitration Act, Code of Civil Procedure 1280 et seq. The parties
shall have the discovery rights provided in Code of Civil Procedure 1283.05 and
1283.1. The arbitration hearing shall be

 

5



--------------------------------------------------------------------------------

commenced within ninety (90) days after the selection of an arbitrator by mutual
agreement or, absent such mutual agreement, the filing of the application with
JAMS by either party hereto, and a decision shall be rendered by the arbitrator
within thirty (30) days after the conclusion of the hearing. The arbitrator
shall have complete authority to interpret this Section 12F and to render any
and all relief, legal and equitable, appropriate under California law, including
the award of punitive damages where legally available and warranted. The
arbitrator shall award costs of the proceeding, including reasonable attorneys’
fees and the arbitrator’s fee and costs, to the party determined to have
substantially prevailed. Judgment on the award can be entered in a court of
competent jurisdiction.

(ii) The foregoing notwithstanding, if the amount in controversy exceeds
$200,000, exclusive of attorneys’ fees and costs, the matter shall be litigated
in the Los Angeles County Superior Court as a regular non-jury civil action
except that a former California Superior Court Judge selected by the parties or
by JAMS, as hereinabove provided, shall be appointed as referee to try all
issues of fact and law, without a jury, pursuant to California Code of Civil
Procedure §638 et seq. The parties hereto expressly waive a trial by jury.
Judgment entered on the decision of the referee shall be appealable as a
judgment of the Superior Court. The prevailing party shall be entitled to
receive its reasonable attorneys’ fees and costs from the other party.

G. Payments to Wahba are subject to payroll deductions and withholdings if and
to the extent required by law. Salary payments will be reduced on a
dollar-for-dollar basis by payments received by Wahba for disability under
governmental or Company paid disability insurance programs.

H. All provisions of this Agreement which must survive the termination of this
Agreement to give them their intended effect shall so survive.

I. If any provision of this Agreement is determined to be unenforceable as
illegal or contrary to public policy, it shall be deemed automatically amended
to the extent necessary to render it enforceable provided the intent of the
parties as expressed herein will not thereby be frustrated. Otherwise the
unenforceable provision shall be severed from the remaining provisions which
shall remain in effect.

J.(i) It is intended that any amounts payable under this Agreement shall either
be exempt from or comply with Section 409A of the Internal Revenue Code
(including the Treasury regulations and other published guidance relating
thereto) (“Code Section 409A”) so as not to subject Wahba to payment of any
additional tax, penalty or interest imposed under Code Section 409A. The
provisions of this Agreement shall be construed and interpreted to avoid the
imputation of any such additional tax, penalty or interest under Code
Section 409A yet preserve (to the nearest extent reasonably possible) the
intended benefit payable to Wahba.

(ii) Notwithstanding any provision of this Agreement to the contrary, if Wahba
is a “specified employee” within the meaning of Treasury Regulation
Section 1.409A-1(i) as of the date of Wahba’s Separation from Service, Wahba
shall not be entitled to any payment or benefit pursuant to Section 8B until the
earlier of (i) the date which is six (6) months after Wahba’s Separation from
Service for any reason other than death, or (ii) the date of Wahba’s death. Any
amounts otherwise payable to Wahba upon or in the six (6) month period following
Wahba’s Separation from Service that are not so paid by reason of this
Section 12K(ii) shall be paid (without interest) as soon as practicable (and in
all events within thirty (30) days) after the date that is six (6) months after
Wahba’s Separation from Service (or, if earlier, as soon

 

6



--------------------------------------------------------------------------------

as practicable, and in all events within thirty (30) days, after the date of
Wahba’s death). The provisions of this Section 12J(ii) shall only apply if, and
to the extent, required to avoid the imputation of any tax, penalty or interest
pursuant to Code Section 409A.

(iii) To the extent that any benefits pursuant to Section 8B(ii) or
reimbursements pursuant to Section 6 are taxable to Wahba, any reimbursement
payment due to Wahba pursuant to such provision shall be paid to Wahba on or
before the last day of Wahba’s taxable year following the taxable year in which
the related expense was incurred. The benefits and reimbursements pursuant to
such provisions are not subject to liquidation or exchange for another benefit
and the amount of such benefits and reimbursements that Wahba receives in one
taxable year shall not affect the amount of such benefits or reimbursements that
Wahba receives in any other taxable year.

[SIGNATURE PAGE FOLLOWS]

 

7



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.

 

COMPANY:     FARMER BROS. CO.,     a Delaware corporation     By:  

/s/ Roger M. Laverty III

      Roger M. Laverty III       President and Chief Executive Officer WAHBA:  
         

/s/ Jeffrey A. Wahba

      Jeffrey A. Wahba

[SIGNATURE PAGE TO EMPLOYMENT AGREEMENT

(FARMER BROS. CO. / WAHBA)]



--------------------------------------------------------------------------------

EXHIBIT A

RELEASE AGREEMENT

 

 

I understand that my position with Farmer Bros. Co. (the “Company”) terminated
effective             , 20     (the “Separation Date”). The Company has agreed
that if I choose to sign this Agreement, the Company will pay me severance
benefits (minus the standard withholdings and deductions) pursuant to the terms
of the Employment Agreement entered into as of             , 2010 between myself
and the Company. I understand that I am not entitled to this severance payment
unless I sign this Agreement. I understand that in addition to this severance,
the Company will pay me all of my accrued salary and vacation, to which I am
entitled by law regardless of whether I sign this release.

In consideration for the severance payment I am receiving under this Agreement,
I acknowledge and agree that I am bound by the provisions of Sections 10A and
10B of my Employment Agreement and hereby release the Company and its current
and former officers, directors, agents, attorneys, employees, shareholders, and
affiliates from any and all claims, liabilities, demands, causes of action,
attorneys’ fees, damages, or obligations of every kind and nature, whether they
are known or unknown, arising at any time prior to the date I sign this
Agreement. This general release includes, but is not limited to: all federal and
state statutory and common law claims, claims related to my employment or the
termination of my employment or related to breach of contract, tort, wrongful
termination, discrimination, wages or benefits, or claims for any form of
compensation. This release is not intended to release any claims I have or may
have against any of the released parties for (a) indemnification as a director,
officer, agent or employee under applicable law, charter document or agreement,
(b) severance and other termination benefits specifically provided for in my
Employment Agreement which constitutes a part of the consideration for this
release, (c) health or other insurance benefits based on claims already
submitted or which are covered claims properly submitted in the future,
(d) vested rights under pension, retirement or other benefit plans, or (e) in
respect of events, acts or omissions occurring after the date of this Release
Agreement. In releasing claims unknown to me at present, I am waiving all rights
and benefits under Section 1542 of the California Civil Code, and any law or
legal principle of similar effect in any jurisdiction: “A general release does
not extend to claims which the creditor does not know or suspect to exist in his
favor at the time of executing the release, which if known by him must have
materially affected his settlement with the debtor.”

I acknowledge that I am knowingly and voluntarily waiving and releasing any
rights I may have under the federal Age Discrimination in Employment Act of
1967, as amended (“ADEA”). I also acknowledge that the consideration given for
the waiver in the above paragraph is in addition to anything of value to which I
was already entitled. I have been advised by this writing, as required by the
ADEA that: (a) my waiver and release do not apply to any claims that may arise
after my signing of this Agreement; (b) I should consult with an attorney prior
to executing this release; (c) I have twenty-one (21) days within which to
consider this release (although I may choose to voluntarily execute this release
earlier); (d) I have seven (7) days following the execution of this release to
revoke the Agreement; and (e) this Agreement will not be effective until the
eighth day after this Agreement has been signed both by me and by the Company.

I accept and agree to the terms and conditions stated above:

 

 

Jeffrey A. Wahba

[EXHIBIT A]